Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered August 5, 2002, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions regarding the prosecutor’s sum-*407relation remarks are largely unpreserved for appellate review, since the defendant made only general objections or did not object to the comments in question (see CPL 470.05 [2]; People v Udzinski, 146 AD2d 245 [1989]). In any event, the prosecutor’s remarks were fair comment on the evidence and fair responses to the defense counsel’s statements in summation (see People v Russo, 201 AD2d 512 [1994], affd 85 NY2d 872 [1995]). Moreover, since the prosecutor did not state his personal belief regarding the truthfulness of the People’s witness, it cannot be said that he improperly vouched for the witness’s credibility (see People v Evans, 291 AD2d 569 [2002]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are unpreserved for appellate review, and in any event, are without merit. S. Miller, J.P., Adams, Cozier and Rivera, JJ., concur.